         Case 5:19-cv-00277-SLP Document 20 Filed 07/11/19 Page 1 of 4



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

 ELBRYAN DEAMBRE NEAL,

        Plaintiff,
 v.                                              Case No: 19-cv-277-SLP

 DAVID PRATER, District Attorney for the
 Seventh Judicial District of Oklahoma; and
 in his individual capacity,

        Defendants.

                  DEFENDANT’S REPLY TO PLAINTIFF’S
              RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       Defendant, David Prater, by and through Assistant Attorney General Lexie P.

Norwood, respectfully submits his Reply to Plaintiff’s Response [Doc. 19] to

Defendant’s Motion to Dismiss [Doc. 16]. In support of this Reply, Defendant states

as follows:

1. PLAINTIFF’S CLAIMS ARE BARRED BY THE ROOKER-FELDMAN 1
   DOCTRINE.

       Although Plaintiff alleges the relief sought here “clearly attacks no state court

ruling,” any injunction by this Court would be overturning the State Court ruling in

this case. See [Doc. 19 at 4]. Plaintiff has already asked the District Court for relief

by requesting testing of the DNA evidence. That Court denied Plaintiff’s request and

the Oklahoma Court of Criminal Appeals affirmed the District Court’s decision.



1Plaintiffattempts to argue Defendant “concedes” Plaintiff’s claims are not barred by
the Rooker-Feldman Doctrine in his Motion to Dismiss. See [Doc. 19 at 4]. However,
as is customary in the legal field, Defendant offers additional propositions in its
Motion to Dismiss as alternative legal theories and defenses, not concessions that
other propositions should fail.
         Case 5:19-cv-00277-SLP Document 20 Filed 07/11/19 Page 2 of 4



      Plaintiff now seeks an injunction contrary to the District Court’s decision,

requesting that this Court provide access to the DNA evidence the District Court and

Court of Appeals has already denied. Although Plaintiff attempts to claim an

injunction will not overturn the District Court and Court of Appeals rulings, that is

exactly what an injunction will accomplish in this case.

      Now Plaintiff alleges “that after favorable results of DNA testing will further

establish a new factual predicate to raise a violation under Brady…” [Doc. 19 at 5].

This allegation in and of itself implies Plaintiff’s conviction is invalid. As such, this

claim should be barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2264. That case

concerned a prisoner who brought a § 1983 action, alleging that he had been

unlawfully investigated, arrested, tried, and convicted. The Supreme Court held that

§ 1983 was not an available remedy because any award in the plaintiff’s favor would

“necessarily imply” the invalidity of his conviction. Id. at 487. Further, § 1983 should

not “expand opportunities for a collateral attack.” Id at 477. Therefore, Plaintiff’s

claims should be dismissed.

2. PLAINTIFF FAILS TO SHOW ANY CONSTITIONAL VIOLATION.

      Plaintiff believes Defendant’s interpretation that he believes the District Court

was “wrong by determining” the items were not swabbed for DNA is inaccurate. [Doc.

19 at 6]. However, Plaintiff did allege that the District Court “finding is objectively

unreasonable.” [Doc. 11 at 8]. Whether “wrong” or “objectively unreasonable,” it is an

attack on the District Court’s ruling. Further, Plaintiff alleges only that Plaintiff has

a liberty interest. Plaintiff fails to show any actual fourteenth amendment violation.



                                         ~2~
        Case 5:19-cv-00277-SLP Document 20 Filed 07/11/19 Page 3 of 4



Plaintiff’s allegations include only conclusory statements that the statute is

unconstitutional. As such, Plaintiff’s claims should be dismissed.

3. PLAINTIFF  FAILS   TO   SHOW   DEFENDANT    PERSONALLY
   PARTICIPATED IN ANY ALLEGED CONSTITIONAL VIOLATION.

 Plaintiff seems to insinuate Defendant is evading discussing the distinction in

individual capacity claims. [Doc. 19 at 7]. However, Proposition III in Defendant’s

Motion to Dismiss [Doc. 16] does just that. In order for a person acting under color of

state law to be liable under § 1983, there must be a showing of personal participation

in the alleged rights deprivation; there is no respondeat superior liability under §

1983. 42 U.S.C. § 1983; Ledbetter v. City of Topeka, Kan., 318 F.3d 1183 (10th Cir.

2003). Plaintiff fails to make any showing or accusations against Defendant to show

he personally participated in any alleged constitutional violation. Therefore,

Plaintiff’s claims should be dismissed.

                                   CONCLUSION

      For the reasons set forth herein, Defendant respectfully requests this Court

dismiss Plaintiff’s Amended Complaint.

                                          Respectfully submitted,

                                          /s/Lexie P. Norwood
                                          LEXIE P. NORWOOD, OBA #31414
                                          Assistant Attorney General
                                          Oklahoma Attorney General’s Office
                                          Litigation Division
                                          313 NE 21st Street
                                          Oklahoma City, OK 73105
                                          Telephone: (405) 521-3921
                                          Facsimile: (405) 521-4518
                                          Email: lexie.norwood@oag.ok.gov
                                          Attorney for Defendant

                                          ~3~
        Case 5:19-cv-00277-SLP Document 20 Filed 07/11/19 Page 4 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of July 2019, I electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

Debra K. Hampton
Hampton Law Office, PLLC
3126 S. Blvd., #304
Edmond, OK 73013
Email: hamptonlaw@cox.net
Attorney for Plaintiff
                                        /s/Lexie P. Norwood
                                        Lexie P. Norwood




                                         ~4~
